DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed May 11, 2022, has been received and entered.
	Claims 1-15, 18, and 19 are cancelled.  Claims 20-32 are new.
	Claims 16, 17, and 20-32 are pending.

Election/Restrictions
Applicant’s election of Group II, claims 16, 17, and 20-32, in the reply filed on May 11, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 16, 17, and 20-32 are examined on the merits.

Drawings
The drawings are objected to because the view numbers are not labeled with the abbreviation “FIG.”; instead, the view numbers are incorrectly labeled with “Figure.”  As set forth in 37 CFR 1.84(u)(1), view numbers must be preceded by the abbreviation “FIG.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The trade names NEOCATE and ANAMIX (page 4, line 2; page 14, line 22), and M-16V (page 10, third paragraph; page 18, line 4; Table 1 on page 19) are not capitalized or include a proper symbol used in commerce such as TM, SM, or ®.
The use of the terms NEOCATE, ANAMIX, and M-16V which are trade names or a marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Additionally, the disclosure is objected to because it recites “glutaric academia” which is a misspelling of the known metabolic disorder “glutaric acidemia.”  See paragraph [0013] of Williams (US 2007/0104761).  The misspelling occurs on page 5, line 5 of the specification.
Appropriate correction is required.

Claim Objections
Claims 20-22 and 32 are objected to because of the following informalities:
Claims 20-22 are objected to because genus and species names of bacteria should be italicized.  The following should be italicized:  Bifidobacterium, Bifidobacterium breve, Bifidobacterium longum, Bifidobacterium infantis, Bifidobacterium lactis.    
Claim 32 is objected to because the recitation “glutaric academia” is a misspelling of the known metabolic disorder “glutaric acidemia.”  See paragraph [0013] of Williams (US 2007/0104761).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 contains the trademark/trade name M-16V.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe B. breve deposited as BCCM LMG 23729 and, accordingly, the identification/description is indefinite.
Regarding claim 28, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  It is unclear whether claim 28 requires that the at least one lcPUFA is selected from EPA, DHA, and/or AA.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The microorganism, Bifidobacterium breve M-16V, is recited in the claim, and thus is essential to the claimed invention.  Since the microorganism is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public.  If the microorganism is not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological material.
The specification does not disclose a repeatable process to obtain the microorganism, and it is not apparent if the biological material is readily available to the public.  
If the deposit is made under the Budapest Treaty, then an affidavit or declaration by applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific strain has been deposited under the Budapest Treaty and that the specific strain will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein. 

If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
	(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;	
(d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. §1.807); and
	(e) the deposit will be replaced if it should ever become inviable.

Notice RE: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16, 17, 20-23, 25-29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Burks (Pediatric Allergy and Immunology. 2015. 26: 316-322. First published April 3, 2015) in view of Harvey (Pediatric Research. 2014. 75(2): 343-351).
Burks studied an amino-acid based formula (AAF) with synbiotics (prebiotics and probiotics) to explore their benefits related to gut microbiota and management of cow’s milk allergy (CMA) in infants (page 317, left column, first paragraph).  In a randomized, double-blind controlled study, a test group of infants diagnosed with CMA were administered a test formula that is Neocate Infant DHA and ARA with synbiotics, wherein the test formula was previously published in Harvey (reference number 26 in Burks) (page 317, left column, second paragraph through right column, first paragraph; abstract).  Harvey discloses that Neocate Infant DHA and ARA is a commercially available, nutritionally complete hypoallergenic amino acid-based formula (AAF) with docosahexaenoic acid (DHA) and arachidonic acid (ARA) used for the dietary management of infants with severe CMA and multiple allergies (page 343, right column, third paragraph of Harvey).  The synbiotic blend contained in the test formula of Burks comprises Bifidobacterium breve M-16V and a mixture of neutral fructo-oligosaccharides (i.e. inulin derived oligofructose), long-chain inulin, and a specific pectin-derived acidic oligosaccharide (page 317, paragraph bridging left and right columns; see also page 345, right column, third paragraph of Harvey).  The B. breve M-16 V strain reads on ‘a lactic acid-producing bacterium’ of instant claim 16, and specifically meets limitations in instant claims 20-22.  The neutral fructo-oligosaccharides reads on the ‘fructooligosaccharide’ embodiment of the indigestible fiber in instant claims 25 and 26.  Moreover, Harvey refers to the mixture of neutral fructo-oligosaccharides, long-chain inulin, and pectin-derived acidic oligosaccharide as a prebiotic blend (page 344, left column, third paragraph), wherein a prebiotic is defined as “’a non-digestible food ingredient that beneficially affects the host by selectively stimulating the growth and/or activity of one or more of a limited number of bacteria in the colon that can improve the host health’” (page 343, right column, last paragraph of Harvey).  Therefore, the test formula of Burks reads on a nutritional composition comprising indigestible fiber (the neutral fructo-oligosaccharides, long-chain inulin, and pectin-derived acidic oligosaccharide) and a lactic acid producing bacterium (B. breve M-16V).
Additionally, Burks discloses that a control group of infants diagnosed with CMA were administered a control formula which is Neocate Infant DHA and ARA (page 317, left column, second and third paragraphs).  Over the course of the study of administering the test and control formulas to the subjects, faecal microbiota was examined (page 317, right column, second paragraph).  Faecal samples of the subjects in the test group had a significantly higher proportion of bifidobacteria compared with the control group (page 319, last paragraph).  Additionally, the proportion of both Clostridium histolyticum and Eubacterium rectale/Clostridium coccoides were significantly lower in the test group compared with the control group (page 319, last paragraph).  Burks concludes that their study shows that the indigenous gut microbiota of CMA infants receiving an AAF can be influenced by synbiotics, and as expected, synbiotics in the test formula increased Bifidobacterium, a genus typically predominant in the GI tract of breast fed infants (page 321, paragraph bridging left and right columns).  Burks further states, “The increase of bifidobacterial was associated with decreased presence of clostridial groups C. histolyticum and E. rectale/C. coccoides, which are typically abundant in adults.  Increased abundance of the latter group has been observed in infants with CMA aged 2-12 months, suggesting this group is part of a gut microbiota dysbiosis in CMA” (page 321, right column, second paragraph).  According to the instant specification, “Normalizing the intestinal microbiota in this context means that the composition of the intestinal microbiota is altered so as to more closely resemble the intestinal microbiota of breast fed infants,” and “Or in other words, ‘normalizing the intestinal microbiota’ means the treatment of dysbiosis in amino acid-based formula fed infants” (page 5, lines 19-24).  Since Burks found that Bifidobacterium (typically predominant in the GI tract of breast fed infants) was increased while clostridial bacteria (typically abundant in adults) were decreased in faecal samples of the test group as compared to the control group (administered Neocate Infant DHA and ARA, which is an amino acid-based formula), then administering the test formula to the infants diagnosed with CMA as disclosed by Burks reads on a method for normalizing the intestinal microbiota in an infant, comprising administering an effective amount of the claimed nutritional composition.

Burks differs from the claimed invention in that Burks does not expressly disclose that the infant (an infant diagnosed with CMA) is an amino acid-based formula fed infant.  
However, both the control and test formulas in Burks comprise Neocate Infant DHA and ARA which is an amino acid-based formula (see page 343, right column, third paragraph of Harvey).  Burks states that current guidelines advise the use of an amino-acid based formula (AAF) for the management of complex CMA, multiple food allergies, or when an extensively hydrolysed formula (eHF) is not tolerated (page 316, first paragraph).  The developing gut microbiota in early life has been shown to be different in CMA infants compared to healthy controls (page 317, left column, first paragraph).  
Moreover, Harvey discloses that several factors influence the composition of the microbiota in an infant’s gut, including type of nutrition (breast milk vs. infant formula) (page 343, right column, last paragraph).  As compared to the gut microbiota of formula fed babies, the gut microbiota of breast fed babies have more strict anaerobes such as bifidobacteria and lactobacilli (page 343, right column, last paragraph).  Additionally, Harvey states that Neocate Infant DHA and ARA, which is included in the control and test formulas in Burks and is an amino acid-based formula, is used for the dietary management of infants with severe CMA and multiple food allergies (page 343, right column, third paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to apply the invention of Burks to infants having complex/severe CMA who had been fed an amino acid-based formula; that is, it would have been obvious to administer the nutritional composition of Burks (the test formula:  Neocate Infant DHA and ARA with synbiotics) to amino acid-based formula fed infants (e.g. Neocate Infant DHA and ARA) who were diagnosed with complex/severe CMA.  One of ordinary skill in the art would have been motivated to do this in order to increase Bifidobacterium in the gut microbiota of the amino acid-based formula fed infants diagnosed with complex/severe CMA.  The gut microbiota of the amino acid-based formula fed infants diagnosed with complex/severe CMA would have been expected to have levels of Bifidobacterium that are different from breast milk-fed infants (healthy, not having CMA) since breast milk-fed infants are known to have more Bifidobacterium as compared to formula fed infants (which the amino acid-based formula fed infants are drawn to), as supported by Harvey.  A level of Bifidobacterium that is more similar to that in the gut microbiota of breast fed infants would have been desired since Harvey teaches that Bifidobacterium are thought to be beneficial, modulating the immune system (page 343, right column, last paragraph).  Additionally, one of ordinary skill in the art would have been motivated to administer the nutritional composition (test formula) of Burks to amino acid-based formula fed infants diagnosed with complex/severe CMA because Burks found that their test formula was shown to be safe and suitable for CMA infants, supports normal growth in the infants, and supports growth in the infants similar to an amino acid-based formula without synbiotics when used in CMA infants (abstract; page 321, last paragraph).  Infants with complex/severe CMA are known to be fed amino acid-based formula such as Neocate DHA and ARA for dietary management of the allergy (as pointed out in Burks at page 316, first paragraph; in Harvey at page 343, right column, second and third paragraphs), and thus in administering the test formula of Burks to an infant with complex/severe CMA, it is obvious that the infant had previously been fed an amino acid-based formula.  There would have been a reasonable expectation of increasing the Bifidobacterium levels in the intestinal microbiota in the infants (reading on ‘normalizing the intestinal microbiota’) when administering the test formula of Burks to an amino acid-based formula fed infant with complex/severe CMA, since the test formula of Burks increased Bifidobacterium as compared to a control formula that is an amino acid-based formula without synbiotics administered to a CMA infant.  
As such, Burks in view of Harvey renders obvious instant claims 16, 17 (food allergy), 20, 21 (B. breve), 22, 25 (fructooligosaccharide), 26 (fructooligosaccharide), 29, and 31.

Regarding instant claim 23, Burks teaches that the synbiotics blend in their test formula comprises 1.47 x 109 CFU B. breve M-16V/100 mL formula, and a total of 8 g/L of the oligosaccharides (page 317, paragraph bridging left and right columns).  According to the calculations below, the test formula thus comprises 1.84 x 109 CFU B. breve M-16V per gram indigestible fiber, which falls in the claimed range of ‘between 2.0 x 108 and 2.0 x 1011 CFU lactic acid producing bacterium per gram indigestible fiber.’  Thus instant claim 23 is rendered obvious.
Calculations:                          
                            
                                
                                    8
                                     
                                    g
                                     
                                    o
                                    l
                                    i
                                    g
                                    o
                                    s
                                    a
                                    c
                                    c
                                    h
                                    a
                                    r
                                    i
                                    d
                                    e
                                    s
                                
                                
                                    L
                                     
                                    s
                                    y
                                    n
                                    b
                                    i
                                    o
                                    t
                                    i
                                    c
                                    s
                                     
                                    b
                                    l
                                    e
                                    n
                                    d
                                
                            
                             
                            ×
                             
                            
                                
                                    1
                                     
                                    L
                                
                                
                                    1000
                                     
                                    m
                                    L
                                
                            
                             
                            ×
                            100
                             
                            m
                            L
                             
                            f
                            o
                            r
                            m
                            u
                            l
                            a
                            =
                            0.8
                             
                            g
                             
                            o
                            l
                            i
                            g
                            o
                            s
                            a
                            c
                            c
                            h
                            a
                            r
                            i
                            d
                            e
                            s
                        
                    
                
                    
                        
                            1.47
                             
                            ×
                            
                                
                                    10
                                
                                
                                    9
                                
                            
                             
                            C
                            F
                            U
                             
                            p
                            e
                            r
                             
                            100
                             
                            m
                            L
                             
                            f
                            o
                            r
                            m
                            u
                            l
                            a
                        
                        
                            0.8
                             
                            g
                             
                            o
                            l
                            i
                            g
                            o
                            s
                            a
                            c
                            c
                            h
                            a
                            r
                            i
                            d
                            e
                            s
                             
                            p
                            e
                            r
                             
                            100
                             
                            m
                            L
                             
                            f
                            o
                            r
                            m
                            u
                            l
                            a
                        
                    
                     
                    =
                    1.84
                     
                    ×
                     
                    
                        
                            10
                        
                        
                            9
                             
                        
                    
                    C
                    F
                    U
                     
                    p
                    e
                    r
                     
                    g
                     
                    o
                    l
                    i
                    g
                    o
                    s
                    a
                    c
                    c
                    h
                    a
                    r
                    i
                    d
                    e
                
            

	Regarding instant claims 27 and 28, the test formula of Burks comprises Neocate Infant DHA and ARA (page 317, left column, third paragraph) which comprises docosahexaenoic acid (DHA) and arachidonic acid (ARA) (page 343, right column, second full paragraph of Harvey).  DHA and ARA are recited in instant claim 28 as long-chain polyunsaturated fatty acids.  Also, Harvey discloses that the synbiotic blend of the test formula comprises an alternative source of essential fatty acids (17.5% fat as low erucic acid rapeseed oil, canola oil instead of soy oil) (page 349, right column, third paragraph).  Therefore, instant claims 27 and 28 are rendered obvious.
	A holding of obviousness is clearly required. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Burks and Harvey as applied to claims 16, 17, 20-23, 25-29, and 31 above, and further in view of Harthoorn (WO 2014/200351).
	As discussed above, Burks in view of Harvey renders obvious claims 16, 17, 20-23, 25-29, and 31.  They differ from claim 24 in that they do not expressly disclose that the oligosaccharides (reading on ‘indigestible fiber’) is from 0.25-7.5 wt.%, based on the dry weight of the composition (the test formula of Burks).  
	Harthoorn discloses a nutritional composition comprising synbiotics for use in the treatment or prevention of infections in allergic patients (page 1, lines 4-5).  The invention of Harthoorn is specifically intended for allergic infants and/or allergic toddlers (page 10, lines 25-26).  The composition of Harthoorn comprises i) a protein source consisting of free amino acids, ii) at least one soluble indigestible fiber selected from the group consisting of fructooligosaccharides, non-milk derived fucosyloligosaccharides and polydextrose, and iii) at least one lactic acid bacterium selected from a group that includes Bifidobacterium breve (page 3, last paragraph).  Most preferably the B. breve is B. breve M-16V (page 5, lines 22-27).  The soluble indigestible fiber is preferably from 15 to 17 mg per g dry weight of the composition (page 8, lines 19-21).  According to the calculation below, this converts to 1.5-7.5 wt.% indigestible fiber, based on the dry weight of the composition.  This overlaps with the range of instant claim 24.

Calculation:                          
                            
                                
                                    15
                                     
                                    m
                                    g
                                     
                                    i
                                    n
                                    d
                                    i
                                    g
                                    e
                                    s
                                    t
                                    i
                                    b
                                    l
                                    e
                                     
                                    f
                                    i
                                    b
                                    e
                                    r
                                
                                
                                    1
                                     
                                    g
                                     
                                    d
                                    r
                                    y
                                     
                                    w
                                    e
                                    i
                                    g
                                    h
                                    t
                                     
                                    c
                                    o
                                    m
                                    p
                                    o
                                    s
                                    i
                                    t
                                    i
                                    o
                                    n
                                
                            
                             
                            ×
                             
                            
                                
                                    1
                                     
                                    g
                                
                                
                                    1000
                                     
                                    m
                                    g
                                     
                                    d
                                    r
                                    y
                                     
                                    w
                                    e
                                    i
                                    g
                                    h
                                    t
                                     
                                    c
                                    o
                                    m
                                    p
                                    o
                                    s
                                    i
                                    t
                                    i
                                    o
                                    n
                                
                            
                             
                            ×
                            100
                            =
                            1.5
                             
                            w
                            t
                            .
                            %
                        
                    
                    
                    
                        
                            7
                            5
                             
                            m
                            g
                             
                            i
                            n
                            d
                            i
                            g
                            e
                            s
                            t
                            i
                            b
                            l
                            e
                             
                            f
                            i
                            b
                            e
                            r
                        
                        
                            1
                             
                            g
                             
                            d
                            r
                            y
                             
                            w
                            e
                            i
                            g
                            h
                            t
                             
                            c
                            o
                            m
                            p
                            o
                            s
                            i
                            t
                            i
                            o
                            n
                        
                    
                     
                    ×
                     
                    
                        
                            1
                             
                            g
                        
                        
                            1000
                             
                            m
                            g
                             
                            d
                            r
                            y
                             
                            w
                            e
                            i
                            g
                            h
                            t
                             
                            c
                            o
                            m
                            p
                            o
                            s
                            i
                            t
                            i
                            o
                            n
                        
                    
                     
                    ×
                    100
                    =
                    7
                    .
                    5
                     
                    w
                    t
                    .
                    %
                
            

In Example 1, Harthoorn discloses studying the functional effects of an amino-acid based formula (AAF) with synbiotics (prebiotics and probiotics) in infants with cow’s milk allergy (CMA) (page 13, lines 18-20).  The AAF is supplemented with milk protein free B. breve M-16V and a prebiotic fiber mix containing 45 mg short chain fructooligosaccharides (scFOS) + long chain fructooligosaccharides (lcFOS) per gram dry weight of the composition (page 13, lines 28 to page 14, line 4).  According to the calculation below, this converts to 4.5 wt.% indigestible fiber, based on the dry weight of the composition.  This falls within the range of instant claim 24. 

Calculation:                          
                            
                                
                                    4
                                    5
                                     
                                    m
                                    g
                                     
                                    i
                                    n
                                    d
                                    i
                                    g
                                    e
                                    s
                                    t
                                    i
                                    b
                                    l
                                    e
                                     
                                    f
                                    i
                                    b
                                    e
                                    r
                                
                                
                                    1
                                     
                                    g
                                     
                                    d
                                    r
                                    y
                                     
                                    w
                                    e
                                    i
                                    g
                                    h
                                    t
                                     
                                    c
                                    o
                                    m
                                    p
                                    o
                                    s
                                    i
                                    t
                                    i
                                    o
                                    n
                                
                            
                             
                            ×
                             
                            
                                
                                    1
                                     
                                    g
                                
                                
                                    1000
                                     
                                    m
                                    g
                                     
                                    d
                                    r
                                    y
                                     
                                    w
                                    e
                                    i
                                    g
                                    h
                                    t
                                     
                                    c
                                    o
                                    m
                                    p
                                    o
                                    s
                                    i
                                    t
                                    i
                                    o
                                    n
                                
                            
                             
                            ×
                            100
                            =
                            4
                            .
                            5
                             
                            w
                            t
                            .
                            %
                        
                    

	Before the effective filing date of the claimed invention, it would have been obvious to have included the oligosaccharides in the test formula at a concentration of 1.5-7.5 wt.% oligosaccharides or 4.5 wt.% oligosaccharides, based on the dry weight of the test formula (‘the composition’) when performing the method rendered obvious by Burks and Harvey.  One of ordinary skill in the art would have been motivated to include the oligosaccharides at these concentrations since Harthoorn discloses that for a comparable method of administering a nutritional composition to an allergic infant (including infants with cow’s milk allergy) wherein the nutritional compositions are comparable (the compositions of Burks and Harthoorn comprise amino acids, indigestible fiber, and Bifidobacterium breve), these concentrations of indigestible fiber (which can be fructooligosaccharides that is in the test formula of Burks) are suitable.  Moreover, it would have been obvious to have included the oligosaccharides at a concentration of 4.5 wt.% oligosaccharides, based on the dry weight of the test formula, since this specific concentration is taught in Example 1 of Harthoorn which is similar to the method rendered obvious by Burks and Harvey since CMA infants are treated with an amino acid-based formula supplemented with B. breve M-16V and fructooligosaccharides.  Therefore, instant claim 24 is rendered obvious.
	A holding of obviousness is clearly required.

Claims 17, 30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Burks and Harvey as applied to claims 16, 17, 20-23, 25-29, and 31 above, and further in view of MacDonald (Molecular Genetics and Metabolism. 2011. 104: S55-S59) and Van Goudoever (US 2013/0079276).
	As discussed above, Burks in view of Harvey renders obvious claims 16, 17, 20-23, 25-29, and 31.  They differ from claim 30 in that they do not expressly disclose that the infant has a disorder of the amino acid metabolism; this is an embodiment of claim 17.  They further differ from claim 32 in that they do not expressly disclose that the disorder of the amino acid metabolism is phenylketonuria, maple syrup urine disease, glutaric academia (misspelling of ‘glutaric acidemia’), or methylmalonic academia.
	MacDonald discloses that infants with moderate to severe Phenylketonuria (PKU) receive up to 75% of their protein requirements (excluding phenylalanine), along with an equivalent percentage of their vitamins and minerals, from their infant phenylalanine-free protein substitute (IPS) (page S55, first paragraph).  Breast milk is widely considered as the gold-standard for infant feeding, and thus it is therefore advantageous that the composition of the IPS continues evolving to achieve a nutritional composition comparable to that of human breast milk (page S55, right column, second paragraph).  Therefore, MacDonald investigated the tolerability and efficacy of an IPS with prebiotics, including evaluating any effects on GI microbiota of infants with PKU (page S56, left column, fourth paragraph).  In the study, infants diagnosed with PKU were administered the infant protein substitute containing short-chain galactooligosaccharides (scGOS) and long-chain fructooligosaccharides (lcFOS) (page S56, left column, last three paragraphs; page S57, left column, last paragraph).  It was found that this formula was well tolerated and maintained phenylalanine control (page S57, right column, first paragraph).  Since the study was an exploratory pilot study with a small population, there was a lack of statistical significance in the results (page S57, right column, second paragraph).  MacDonald concludes that the tested formula may help maintain levels of bifidobacteria (page S58, last paragraph).  
	Van Goudoever discloses a composition that is used for feeding infants that largely depend on their protein intake on the nutritional composition according to their invention (paragraph [0021]).  The composition can also be used for infants suffering from (multiple) food allergies that would normally restrict their intact protein intake by using hydrolyzed protein formulas or amino acid based formulas (paragraph [0021]).  The infant formula of Van Goudoever is a nutritionally complete formula comprising protein, fat, carbohydrates, and micronutrients (paragraph [0012]).  In a preferred composition, amino acids are the protein source (“amino acid based protein source”) (paragraph [0028]).  The nutritional composition, preferably the form wherein the protein consists essentially of free amino acids, is advantageously used for the treatment of infants with a metabolic disease selected from the group Phenylketonuria (PKU), maple syrup urine disease (MSU), and tyrosinaemia, or for the treatment of infants with a food allergy (paragraph [0039]; see also paragraph [0021]).  The composition can further comprise at least one bifidogenic dietary fiber that stimulates the growth of Bifidobacterium (claim 7 of Van Goudoever; paragraph [0029]), preferably non-digestible oligosaccharides such as fructo-oligosaccharides (paragraph [0030]).  
	Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to treat infants with phenylketonuria or maple syrup urine disease who had been fed an amino-acid based formula by administering the test formula of the method rendered obvious by Burks and Harvey to said infants with phenylketonuria or maple syrup urine disease.  One of ordinary skill in the art would have been motivated to do this since the test formula of Burks would be considered a formula suitable for infants having phenylketonuria or maple syrup urine disease since the test formula of Burks comprises protein (in the forms of amino acids) and fructooligosaccharides which are disclosed in MacDonald and Van Goudoever as suitable for infants with these metabolic diseases.  In doing so, it would have been obvious that the test formula of Burks would have increased the Bifidobacterium levels in the gut microbiota of the infants (with phenylketonuria or maple syrup urine disease) since Burks found that Bifidobacterium levels were increased in their study as compared to a control in which an amino acid-based formula was administered; this reads on normalizing the intestinal microbiota of the infants.  Therefore, instant claims 17 (the embodiment of ‘a disorder of the amino acid metabolism’), 30, and 32 (phenylketonuria, maple syrup urine disease) are rendered obvious.
	A holding of obviousness is clearly required.

	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651